

116 HR 5267 IH: International Violence Against Women Act of 2019
U.S. House of Representatives
2019-11-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 5267IN THE HOUSE OF REPRESENTATIVESNovember 26, 2019Ms. Schakowsky (for herself, Mr. Engel, Mrs. Lowey, Mr. McGovern, Ms. Speier, Mr. Garamendi, Mrs. Demings, Mr. Larsen of Washington, Mr. Carbajal, Mr. Pallone, Mr. Payne, Ms. Moore, Ms. Meng, Ms. Lee of California, Mr. Deutch, Ms. Titus, Ms. Velázquez, Mr. Moulton, Mr. Lowenthal, Ms. McCollum, Mr. Hastings, Mr. Rush, Ms. Norton, Mr. Khanna, Mr. Vargas, Mr. Raskin, Mr. Connolly, Ms. Brownley of California, Mr. Pocan, Mr. Cooper, Mr. Suozzi, Ms. Jayapal, Mr. Sean Patrick Maloney of New York, Mr. Richmond, Ms. Pingree, Mrs. Napolitano, Mr. Blumenauer, Mr. Takano, Mr. Schiff, Mr. Cicilline, Ms. DeGette, Mr. Cartwright, Miss Rice of New York, Mr. DeFazio, Mr. Schneider, Mr. Gomez, Ms. Roybal-Allard, Ms. Frankel, Ms. Houlahan, Mr. Smith of Washington, Mr. Luján, Mr. Grijalva, Ms. DelBene, Mrs. Watson Coleman, Mr. Soto, Mr. Kilmer, Mr. Sherman, Mr. Danny K. Davis of Illinois, Mrs. Beatty, Ms. Johnson of Texas, Mr. Welch, Mr. Ted Lieu of California, Mr. O'Halleran, Ms. Kuster of New Hampshire, Ms. Castor of Florida, Ms. Eshoo, Mr. Kind, Mr. Krishnamoorthi, Ms. Wild, Mr. Larson of Connecticut, Mrs. Hayes, Mr. Clay, Mr. Foster, Mr. Cohen, Mr. Casten of Illinois, Ms. Clarke of New York, Mrs. Dingell, Mr. Beyer, Mr. Serrano, Ms. Wasserman Schultz, Mr. Price of North Carolina, Mr. Huffman, Mrs. Lawrence, Ms. Fudge, Ms. Lofgren, Ms. Pressley, Mr. Levin of Michigan, Mrs. Carolyn B. Maloney of New York, Mr. David Scott of Georgia, Ms. Barragán, Ms. Wexton, Ms. Mucarsel-Powell, Ms. Blunt Rochester, Mr. Bera, Mr. Yarmuth, Mr. Cox of California, Mr. McEachin, Mr. Brown of Maryland, Ms. Tlaib, Mr. Costa, Mrs. Luria, Mr. Pappas, Mr. Langevin, Mr. Cleaver, Mr. Evans, Mrs. Bustos, Mr. Pascrell, Ms. Kelly of Illinois, Mr. Tonko, Mr. Meeks, Ms. Ocasio-Cortez, Ms. Haaland, Mr. Cuellar, Mr. Lynch, Mr. Trone, Mr. Malinowski, Mr. Espaillat, Mr. Cárdenas, Mr. Lawson of Florida, Ms. Omar, Ms. Adams, Ms. Sánchez, Ms. Jackson Lee, and Mr. Cisneros) introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo prevent international violence against women, and for other purposes.
	
		1.Short title and table of contents
 (a)Short titleThis Act may be cited as the International Violence Against Women Act of 2019. (b)Table of contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title and table of contents.
					Sec. 2. Findings.
					Sec. 3. Statement of policy.
					Sec. 4. Definitions.
					Title I—Strategy, Policy, and Programs
					Sec. 101. United States Strategy to Prevent and Respond to Gender-Based Violence Globally.
					Sec. 102. Implementation of the United States Strategy to Prevent and Respond to Gender-Based
			 Violence Globally.
					Sec. 103. Monitoring the United States Strategy to Prevent and Respond to Gender-Based Violence
			 Globally.
					Title II—Oversight and Accountability
					Sec. 201. Office of Global Women’s Issues.
					Sec. 202. Senior Coordinator for Gender Equality and Women’s Empowerment.
					Sec. 203. Briefing and assessment.
					Sec. 204. Addressing violence against women and girls in humanitarian relief, peacekeeping,
			 conflict, and postconflict settings.
 2.FindingsCongress makes the following findings: (1)An estimated one out of every three women throughout the world will be beaten, coerced into sex, or otherwise abused in her lifetime.
 (2)Up to 70 percent of women in some countries report experiencing gender-based violence at some point in their lives.
 (3)Intimate partner violence is the most prevalent form of violence against women, preventing them from playing more active roles in the social, economic, and political development of their communities.
 (4)Sexual violence among adolescents and pre-adolescents is alarmingly high. National surveys in Swaziland, Tanzania, Zimbabwe, Kenya, and Haiti have found that between 28 and 38 percent of girls and between 9 and 18 percent of boys report experiencing sexual violence before reaching 18 years of age.
 (5)Adult male respondents in six countries who had experienced violence as children were significantly more likely to report perpetrating intimate partner violence themselves according to the International Men and Gender Equality Survey dataset. Analysis by the International Center for Research on Women further shows that men who witnessed violence against their mothers are consistently and significantly more likely to report perpetrating sexual violence. Further, sexually aggressive behaviors start young for these men, and overlap significantly with other forms of physical violence.
 (6)Gender-based violence harms economies and the workers that fuel them. Despite under-reporting, striking statistics document prevalent forms of gender-based violence globally that affect the world of work. Worldwide, women are concentrated in low-wage, insecure jobs in workplaces where they lack bargaining power, protections against gender-based violence, safe and confidential reporting systems, recourse to justice, and access to legal, medical, and psychosocial services.
 (7)Women living in poverty are particularly vulnerable to gender-based violence. Lack of economic opportunities often compel women to use desperate and dangerous means to provide for themselves and their families, risking significant exposure to sexual exploitation and abuse. These women often cannot afford critical social and medical services.
 (8)Research conducted in India, Colombia, South Africa, and Uganda indicates that when women have greater control of assets, they are less likely to experience intimate partner violence. Additionally, when women participate in the economy, they are able to develop a wider support network, which allows them to more easily escape intimate partner violence.
 (9)Gender-based violence impacts livelihoods and food security by reducing work capacity and productivity, including the ability to grow food for consumption. Studies have shown that women affected by gender-based violence are exposed to illnesses and injuries that hamper their ability to work productively and care for their families. Diminished food production consequently increases hunger and women’s vulnerability to further violence.
 (10)Country studies indicate that the risk of HIV among women who have experienced violence may be up to three times higher than among those who have not experienced violence. The World Health Organization found that women who experience intimate partner violence are at more than 50 percent greater risk of HIV infection, and in some instances their risk of HIV infection increases four-fold. Women living with HIV are more likely to experience violence than other women, and fear of violence can prevent women from accessing HIV/AIDS information and receiving treatment and counseling.
 (11)Addressing gender norms and inequities is essential to reducing HIV risk and increasing access to HIV prevention, care, and treatment services for women and men.
 (12)Prevalence of sexual and physical violence is higher among persons with disabilities, particularly for adolescents and intimate partners with disabilities, and for men and women with intellectual impairments living in institutions. The World Health Organization reports that rates of gender-based violence are between 4 and 10 times greater among persons with disabilities compared to non-disabled persons.
 (13)Displaced, refugee, and stateless women and girls in humanitarian emergencies, conflict settings, and natural disasters face extreme violence and threats, including—
 (A)being forced to exchange sex for food and humanitarian supplies; and (B)being at increased risk of rape, sexual exploitation, and abuse.
 (14)Rape and sexual assault against women and girls are used to torture, intimidate, and terrorize communities. Rape and sexual assault are used as tools of war in conflict zones, including the Democratic Republic of the Congo, Iraq, Syria, Afghanistan, El Salvador, and South Sudan. UNFPA, the United Nation’s reproductive health and rights agency, leads the Gender Based Violence Area of Responsibility, which is responsible for global coordination and collaboration on GBV prevention and response in humanitarian settings and is a leading provider of post-rape care and other reproductive health services and commodities in humanitarian settings.
 (15)Child and forced marriage of girls— (A)is a harmful practice that deprives girls of their dignity and rights and creates barriers to development for communities and countries;
 (B)is projected to affect more than 150,000,000 girls who will become brides between 2019 and 2030; (C)can prematurely end girls’ education, increase vulnerability to gender-based violence, and significantly raise the risk of maternal and infant morbidity or mortality, including the risk of obstetric fistula and sexually transmitted diseases, including HIV/AIDS;
 (D)is perpetuated by poverty, a lack of educational or employment opportunities for girls, a lack of legal policies and enforcement of laws, and religious, cultural, and social factors related to girls’ perceived lack of value, factors which become particularly acute in conflict and disaster settings where fears of sexual violence and overstretched coping mechanisms often drive child and forced marriage; and
 (E)child marriage is estimated to contribute, on average, to a loss in earnings of about nine percent for women who married early, which translates into a loss of about one percent in earnings for the entire labor force when factoring in all working adults.
 (16)Female genital mutilation/cutting (FGM/C) is carried out most often on girls between infancy and 15 years of age and has impacted more than 200,000,000 girls and women who are alive today. FGM/C can cause long-term health problems, including infertility, complications in childbirth, increased risk of newborn deaths, and psychological trauma. Mental health is one of the least explored domains of impact of gender-based violence; indeed, self-harm and suicide is the leading cause of death globally for adolescent girls aged 15–19.
 (17)World Bank data shows that gender inequality directly corresponds to increased levels of political and economic instability within states. Gender-based violence impedes women’s meaningful participation in social, political, and economic spheres, which is essential to the stability and democratization of a country. Since women disproportionately experience gender-based violence during conflict and post-conflict reconstruction, they can play a pivotal role in preventing, mitigating, and resolving conflict, and countering extremism.
 (18)Gender-based violence is a contributing factor to human trafficking. Experts in the field have reported that women and girls who have experienced gender-based violence and live in societies that tolerate severe gender discrimination appear to be more vulnerable to being trafficked. Comprehensive efforts to reduce human trafficking must include efforts to prevent and respond to gender-based violence due to the intertwined relationship of the two crimes.
 (19)Health services are among the first places survivors of violence seek assistance. Health-focused nongovernmental organizations and United Nations agencies like UNFPA, the Reproductive Health and Rights Agency, have critical opportunities to reach affected women and girls.
 (20)Gender-based violence also manifests online; gender-based cyberviolence is a growing concern, with women and girls disproportionately affected and targeted based on their appearance, activism, and sexuality.
 (21)Taking meaningful action to address gender-based violence is an imperative acknowledgment of a woman’s agency and personal right to leading a dignified life.
 (22)Addressing gender norms and inequities is essential to reducing HIV risk and increasing access to HIV prevention, care, and treatment services for women and men.
 3.Statement of policyIt is the policy of the United States— (1)to take effective action to prevent and respond to violence against women and girls around the world as a matter of basic human rights and to promote gender equality, economic growth, and improved public health;
 (2)to systematically integrate and coordinate efforts to prevent and respond to violence against women and girls internationally into United States foreign policy and foreign assistance programs, including peace-building efforts and humanitarian relief and recovery;
 (3)to support and build local capacity in developing countries, including the capacity of governments at all levels and nongovernmental organizations, especially women-led organizations to prevent and respond to violence against women and girls;
 (4)to consult, cooperate, coordinate, and collaborate with a wide variety of nongovernmental partners with demonstrated experience in preventing and responding to violence against women and girls, including faith-based organizations and women-led organizations;
 (5)to employ a multisectoral approach to preventing and responding to violence against women and girls internationally, including activities in the economic, education, health, nutrition, legal, and judicial sectors;
 (6)to work at all levels, from the individual to the family, community, local, national, and international levels, to prevent and respond to violence against women and girls around the world;
 (7)to enhance training by United States personnel of professional foreign military and police forces and judicial officials, including specific and thorough instruction on preventing and responding to violence against women and girls around the world;
 (8)to engage men and boys as partners, as an essential element of making sustained reductions in violence against women and girls;
 (9)to include the prevention of child and forced marriage as an important part of United States Government efforts to prevent violence against girls and promote gender equality and global health;
 (10)to require that all United States contractors and grantees establish appropriate policies and take effective measures to prevent violence against women and girls and sexual exploitation and abuse within their workforce;
 (11)to exert sustained international leadership to prevent and respond to violence against women and girls, including in bilateral and multilateral fora; and
 (12)to implement the United States Strategy to Prevent and Respond to Gender-Based Violence Globally. 4.DefinitionsIn this Act:
 (1)Ambassador-at-LargeThe term Ambassador-at-Large means the Ambassador-at-Large for Global Women’s Issues at the Department of State appointed by the President pursuant to section 201(a).
 (2)Appropriate congressional committeesThe term appropriate congressional committees means— (A)the Committee on Foreign Affairs and the Committee on Appropriations of the House of Representatives; and
 (B)the Committee on Foreign Relations and the Committee on Appropriations of the Senate. (3)Gender analysisThe term gender analysis means the examination of the differential impact of policies on different genders.
 (4)Gender-based violenceThe term gender-based violence— (A)means any harmful threat or act directed at an individual or group based on actual or perceived biological sex, gender identity or expression, sexual orientation, or lack of adherence to varying socially constructed norms around masculinity and femininity;
 (B)is rooted in structural gender inequalities, patriarchy, and power imbalances; and (C)includes the use or threat of physical, psychological, sexual, economic, legal, political, social and other forms of control or abuse.
 (5)OfficeThe term Office means the Office of Global Women’s Issues established by the Secretary of State pursuant to section 201(a).
 (6)Senior CoordinatorThe term Senior Coordinator means the Senior Coordinator for Gender Equality and Women’s Empowerment at the United States Agency for International Development appointed pursuant to section 202.
 (7)Violence against women and girlsThe term violence against women and girls— (A)means any act of violence against women or girls that results in, or is likely to result in, physical, sexual, or psychological harm or suffering to women or girls, including threats of such acts, coercion, or arbitrary deprivations of liberty, whether occurring in public or private life; and
 (B)includes— (i)physical, sexual, and psychological violence occurring in the family, including battering, sexual abuse of female children in the household, dowry-related violence, marital rape, female genital cutting and mutilation, forced child marriage, and other harmful practices to women and girls, nonspousal violence, and violence related to exploitation;
 (ii)physical, sexual, and psychological violence occurring within the general community, including rape, sexual abuse, sexual harassment and intimidation at work, in educational institutions and elsewhere, trafficking in women and girls, and forced prostitution; and
 (iii)physical, sexual, and psychological violence perpetrated or condoned by the state, wherever it occurs.
					IStrategy, Policy, and Programs
			101.United States Strategy to Prevent and Respond to Gender-Based Violence Globally
 (a)In generalNot later than 180 days after the date of the enactment of this Act, and every 4 years thereafter, the Ambassador-at-Large, in consultation with the Senior Coordinator, shall—
 (1)develop or update, in consultation with civil society, including service providers, a United States global strategy to prevent and respond to violence against women and girls, using evidence-based interventions and standards that address the root causes of, and provide comprehensive responses to, violence against women and girls;
 (2)submit the strategy under paragraph (1) to the appropriate congressional committees for comment and review; and
 (3)make the strategy publicly available on the internet. (b)Initial strategyFor the purposes of this section, the United States Strategy to Prevent and Respond to Gender-Based Violence Globally, issued in August 2012 and updated in 2016, shall be deemed to fulfill the initial requirement of subsection (a).
 (c)Implementation planNot later than 60 days after submission of the strategy under subsection (a), the Ambassador-at-Large, in consultation with the Senior Coordinator, shall submit to the appropriate congressional committees an implementation plan detailing how the strategy will be implemented in the upcoming 4 fiscal years, including the budget resources requested, and the specific activities to be supported, by each Executive agency under the strategy.
 (d)Collaboration and coordinationIn developing the strategy under subsection (a), the Ambassador-at-Large and the Senior Coordinator shall consult with—
 (1)the heads of relevant Federal agencies; (2)the Senior Policy Operating Group on Trafficking in Persons; and
 (3)representatives of civil society, including nongovernmental organizations, faith-based organizations, multilateral organizations, local and international civil society groups, and local service providers and beneficiaries with demonstrated experience in addressing violence against women and girls or promoting gender equality internationally.
 (e)ContentThe implementation plan required under subsection (c) shall— (1)identify eligible low-income and lower-middle income countries with significant levels of violence against women and girls, including within displaced communities, that have the governmental or nongovernmental organizational capacity to manage and implement gender-based violence prevention and response program activities and should, when possible, be geographically, ethnically, and culturally diverse from one another;
 (2)select 5 to 20 of the eligible countries identified under paragraph (1) in which to develop comprehensive and holistic individual country plans that incorporate at least two of the program activities listed in section 102(b);
 (3)assess and describe the current or potential capacity of the government of each eligible country selected under paragraph (2) and civil society organizations in each such eligible country to address and respond to violence against women and girls;
 (4)identify coordination mechanisms with Federal agencies that— (A)have existing programs relevant to the strategy;
 (B)will be involved in new program activities; and (C)are engaged in broader United States strategies around development;
 (5)describe the monitoring and evaluation mechanisms established for each eligible country, and their intended use in assessing overall progress in prevention and response;
 (6)project general levels of resources needed to achieve the stated objectives in each eligible country, including an accounting of—
 (A)activities and funding already expended by the Department of State, the United States Agency for International Development, and other Federal agencies, donor country governments, and multilateral institutions; and
 (B)leveraged private sector resources; (7)integrate gender analysis into the strategy for each country; and
 (8)include, as appropriate, strategies designed to accommodate the needs of stateless, disabled, internally displaced refugees and religious or ethnic minority women and girls.
					102.Implementation of the United States Strategy to Prevent and Respond to Gender-Based Violence
			 Globally
 (a)In generalThe Secretary of State and the Administrator of the United States Agency for International Development are authorized to provide assistance to prevent and respond to violence against women and girls internationally.
 (b)Program activities supportedAssistance provided under this section shall be used to carry out, in each of the countries identified in the strategy required pursuant to subsection 101(e)(2), two or more of the following program activities:
 (1)Increasing legal and judicial protections by— (A)supporting programs that strengthen a coordinated community response to violence against women and girls, including through coordination between judges, police, prosecutors, and legal advocates to enhance prospects for perpetrator accountability;
 (B)supporting efforts and providing resources to provide training and technical assistance to police, prosecutors, forensic physicians, lawyers, corrections officers, judges, and judicial officials, and where appropriate, to nonlawyer advocates and traditional community authorities on violence against women and girls;
 (C)supporting efforts to reform and revise criminal and civil laws to prohibit violence against women and girls and create accountability for perpetrators;
 (D)enhancing the capacity of the justice sector, including keeping official records of all complaints, collecting and safeguarding evidence, systematizing and tracking data on cases of violence against women and girls, and undertaking investigations and evidence gathering expeditiously;
 (E)helping women and girls who are victims of violence gain access to the justice sector and supporting them throughout the legal process, including establishing victim and witness units for courts and promoting support for survivor services, including hotlines and shelters;
 (F)promoting civil remedies in cases of domestic violence that— (i)prioritize victim safety and confidentiality and offender accountability;
 (ii)grant women and children restraining, protection, or removal orders with appropriate criminal sanctions for violations against perpetrators of violence;
 (iii)strengthen and promote women’s custodial rights over children and protect children; and (iv)grant courts authority to provide specific relief pursuant to a restraining or removal order, including restitution, spousal maintenance, child support, payment of debt, or return or equitable distribution of property;
 (G)reducing the incidence of violence against women and girls committed by government officials by developing confidential mechanisms for reporting violence against women and girls committed by government officials and institutions and developing laws to punish the perpetrators and remove immunity from state officials;
 (H)promoting broader legal protection for women and girls against all forms of violence against women and girls, such as female infanticide and female genital mutilation, and practices that are associated with higher rates of violence against women and girls, such as child and forced marriage; and
 (I)increasing the number of women advocates trained to respond to violence against women and girls at police stations, including the creation of domestic violence units and increasing the number of women police.
 (2)Carrying out health care initiatives, including— (A)promoting the integration of programs to prevent and respond to violence against women and girls into existing programs addressing child survival, women’s health, reproductive health, family planning, mental health, and HIV/AIDS prevention, care, and treatment;
 (B)training of health care providers, including traditional birth attendants, on methods to safely and confidentially assess women and girls seeking health services for intimate partner, family, and sexual violence;
 (C)developing and enforcing national and operational women’s health, reproductive health, children's health, and HIV/AIDS policies that prevent and respond to violence against women and girls, with accompanying resources, including through cooperative efforts with ministries of health;
 (D)developing information gathering systems within the health care sector that, consistent with safety and confidentiality concerns, collect and compile data on the type of violence against women and girls, access to care, age of victims, and relationship of victims to perpetrators;
 (E)working with governments to develop partnerships with civil society organizations to create referral networks systems for psychosocial, legal, economic, or other support services; and
 (F)integrating screening and assessment for gender-based violence into HIV/AIDS programming and other health programming into all country operation plans, and increasing women's access to information, strategies, and services to protect themselves from HIV/AIDS.
 (3)Conducting public awareness programs to change social norms and attitudes, including— (A)supporting women survivors of violence to educate their communities on the impacts of violence;
 (B)engaging men, including faith and traditional leaders; (C)providing funding and programmatic support for mass media social change campaigns; and
 (D)supporting community efforts to change attitudes about harmful traditional practices, including child marriage, female genital mutilation, and so-called honor killings.
 (4)Improving economic opportunities for women and girls, including— (A)supporting programs to help women meet their economic needs and to increase their economic opportunities, in both rural and urban areas, including through support for—
 (i)the establishment and development of businesses (micro, small, and medium-sized enterprises) through access to financial and nonfinancial services; and
 (ii)education, literacy, and numeracy programs, leadership development and job skills training, especially in nontraditional fields and expected growth sectors;
 (B)supporting programs to help increase property rights, social security, and home ownership and land tenure security for women by—
 (i)promoting equitable extension of property and inheritance rights, particularly rights to familial and marital property;
 (ii)promoting legal literacy, including among faith and traditional leaders, about women’s property rights; and
 (iii)helping women to make land claims and protecting women’s existing claims and advocating for equitable land titling and registration for women, including safeguards for women title-holders in the case of domestic violence disputes;
 (C)integrating activities to prevent and respond to violence against women and girls into existing economic opportunity programs by—
 (i)integrating education on violence against women and girls into women’s microfinance, microenterprise, and job skills training programs; and
 (ii)training providers of economic opportunity services and programs in sensitivity to violence against women and girls; and
 (D)addressing violence against women and girls in the workplace. (5)Improving educational opportunities for women and girls, including—
 (A)supporting efforts and providing resources to provide training for all teachers and school administrators on school-related violence, in particular increasing awareness of violence against women and girls, and to improve reporting, referral, and implementation of codes of conduct;
 (B)working to ensure the safety of girls during their travel to and from school and on school grounds; (C)supporting programs for girls and boys on the unacceptability of violence against women and girls;
 (D)comprehensive sexuality education programs which include consent education; and (E)conducting national and baseline surveys to collect data on school-related violence against women and girls.
 (c)Building local capacityNot less than 10 percent of the amount of assistance provided to an eligible country under this section should be provided to community-based nongovernmental or faith-based organizations, with priority given to nongovernmental organizations led by women.
				103.Monitoring the United States Strategy to Prevent and Respond to Gender-Based Violence Globally
 (a)In generalIn each strategy submitted under section 101(a), the Ambassador-at-Large and Senior Coordinator shall include an analysis of best practices for preventing and addressing violence against women and girls internationally, which shall include—
 (1)a description of successful efforts by foreign governments, multilateral institutions, nongovernmental organizations, educational organizations, and faith-based organizations in preventing and responding to violence against women and girls;
 (2)recommendations related to best practices, effective strategies, and improvements to enhance the impact of prevention and response efforts; and
 (3)the impact of activities funded by the strategy in preventing and reducing violence against women and girls internationally.
 (b)AmendmentsThe Foreign Assistance Act of 1961 is amended— (1)in section 116(d) (22 U.S.C. 2151n(d))—
 (A)in paragraph (11)(C), by striking and at the end; (B)in paragraph (12)(C)(ii), by striking the period at the end and inserting ; and; and
 (C)by adding at the end the following new paragraph:  (13)wherever applicable, the nature and extent of violence against women and girls (as such term is defined in section 4 of the International Violence Against Women Act of 2019).; and
 (2)in section 502B (22 U.S.C. 2304)— (A)by redesignating the second subsection designated as subsection (i) as subsection (j); and
 (B)by adding at the end the following new subsection:  (k)Inclusion of information relating to violence against women and girlsThe report required by subsection (b) shall include, wherever applicable, the nature and extent of violence against women and girls (as such term is defined in section 4 of the International Violence Against Women Act of 2019)..
 (c)Monitoring and evaluationIn coordination with relevant officials, and consistent with the monitoring and evaluation policies of their respective agencies, the Ambassador-at-Large and the Senior Coordinator shall develop a plan for monitoring and independent evaluation of programs, projects, and activities carried out under this Act. The plan shall—
 (1)apply rigorous monitoring and evaluation methodologies to focus on learning, accountability, and policymaking, choosing from among a wide variety of qualitative, quantitative, summative, and formative methods common in the field of social scientific inquiry, including impact evaluations; and
 (2)be included in the implementation plan required under section 101(c). (d)Research and data collectionThe Secretary of State and the Administrator of the United States Agency for International Development shall—
 (1)produce original research or analysis of effective interventions to prevent or respond to violence against women and girls internationally;
 (2)collect and analyze new or existing data on the scope and extent of all forms of violence against women and girls internationally, including under documented forms of violence and violence against marginalized groups;
 (3)conduct research on effective interventions to respond to violence against women and girls internationally, including efforts to scale up effective programming; and
 (4)support systemic data collection using internationally comparable indicators, norms, and methodologies for measuring the scope, prevalence, and incidence of violence against women and girls internationally.
					IIOversight and Accountability
			201.Office of Global Women’s Issues
 (a)EstablishmentThe Secretary of State shall establish in the Office of the Secretary of the Department of State the Office of Global Women’s Issues. The Office shall be headed by an Ambassador-at-Large for Global Women’s Issues, who shall be appointed by the President, by and with the advice and consent of the Senate. The Ambassador-at-Large shall report directly to the Secretary and shall have the rank and status of Ambassador-at-Large.
 (b)PurposeIn addition to the duties described in subsection (c) and duties determined by the Secretary of State, the Ambassador-at-Large shall coordinate efforts of the United States Government as directed by the Secretary regarding approaches that promote equality and advance the status of women and girls in United States foreign policy.
				(c)Duties
 (1)In generalThe Ambassador-at-Large— (A)in consultation with the Senior Coordinator, shall direct activities, policies, programs, and funding relating to gender equality and the advancement of women and girls internationally, including those intended to prevent and respond to violence against women and girls, for all bureaus and offices of the Department of State and in the international programs of all other Federal agencies;
 (B)shall actively promote and advance the integration of gender analysis into the programs, structures, processes, and capacities of bureaus and offices of the Department of State and in the international programs of other Federal agencies;
 (C)shall direct United States Government resources, as appropriate, to respond to needs for promoting gender equality and the empowerment of women in United States Government foreign policies and international programs, including to prevent and respond to violence against women and girls internationally;
 (D)may design, support, and implement activities regarding empowerment of women internationally, including for the prevention of and response to violence against women and girls internationally;
 (E)shall conduct regular consultation with civil society organizations working to prevent and respond to violence against women and girls internationally;
 (F)shall ensure that programs, projects, and activities designed to prevent and respond to violence against women and girls internationally are subject to rigorous monitoring and evaluation, and that there is a uniform set of indicators and standards for such monitoring and evaluation that is used across all Federal agencies;
 (G)shall serve as the principal advisor to the Secretary of State regarding gender equality, women's empowerment, and violence against women and girls as a foreign policy matter; and
 (H)is authorized to represent the United States in diplomatic and multilateral fora on matters relevant to the status of women and girls, including violence against women and girls internationally.
 (2)Information sharing and transparencyThe Office— (A)shall be the central repository of data on all United States programs, projects, and activities that relate to prevention and response to violence against women and girls; and
 (B)shall produce a full accounting of United States Government spending on such programs, projects, and activities.
						202.Senior Coordinator for Gender Equality and Women’s Empowerment
 (a)EstablishmentThere is established in the United States Agency for International Development the position of Senior Coordinator for Gender Equality and Women’s Empowerment. The Senior Coordinator shall—
 (1)report to the Administrator of the United States Agency for International Development; and (2)conduct the activities of the Administrator under this Act.
 (b)DutiesThe Senior Coordinator— (1)in consultation with the Ambassador-at-Large, shall direct activities, policies, programs, and funding of the United States Agency for International Development relating to gender equality and women’s empowerment, including those intended to prevent and respond to violence against women and girls;
 (2)shall actively promote and advance the integration of gender analysis into the programs, structures, processes, and capacities of all bureaus and offices of the United States Agency for International Development as required by the Agency’s Gender Equality and Female Empowerment Policy;
 (3)shall direct United States Agency for International Development resources for gender equality and women’s empowerment, including to prevent and respond to violence against women and girls internationally;
 (4)may design, support, and implement activities led by the United States Agency for International Development regarding gender equality and women’s empowerment, including for the prevention and response to violence against women and girls internationally;
 (5)shall conduct regular consultation with civil society organizations working to prevent and respond to violence against women and girls internationally;
 (6)shall serve as the principal advisor to the Administrator regarding gender equality, women’s empowerment, and violence against women and girls; and
 (7)shall track and analyze monitoring and evaluation data and findings on international prevention and response programs of the United States Agency for International Development, consistent with Agency-wide monitoring and evaluation activities, to assist in the preparation of the strategy developed under section 101(a).
 203.Briefing and assessmentNot later than 180 days after the date of the enactment of this Act, and annually thereafter, the Ambassador-at-Large and the Senior Coordinator shall provide, to the appropriate congressional committees—
 (1)a briefing on international violence against women and girls prevention and response strategies, programming, and associated outcomes; and
 (2)an assessment of human and financial resources necessary to fulfill the purposes and duties under this Act.
				204.Addressing violence against women and girls in humanitarian relief, peacekeeping, conflict, and
			 postconflict settings
 (a)Activities of the department of State with USAIDThe Secretary of State and the Administrator of the United States Agency for International Development shall ensure that—
 (1)bilateral and multilateral assistance made available for humanitarian relief, conflict mitigation, and post-conflict reconstruction including funds made available through Safe from the Start and other programs and efforts—
 (A)prevents and responds to violence against women and girls from the very onset of and throughout a crisis;
 (B)builds the capacity of humanitarian actors, including multilateral agencies and those leading relevant humanitarian cluster responses and Areas of Responsibility (AOR), such as the GBV AOR;
 (C)builds the capacity of local partners to address the special protection needs of women and children;
 (D)supports survivors of violence through education, essential medical and psychosocial assistance, trauma counseling, family and community reinsertion and reunification, and economic opportunity programs; and
 (E)provides legal services for women and girls who are victims of violence; (2)specialists in violence against women and girls are designated and deployed, as appropriate, as an integral part of Disaster Assistance Response Teams to ensure the integration of prevention and response to violence against women and girls internationally in strategies and programming; and
 (3)contractors, grantees, and governments that carry out programs with United States assistance— (A)train humanitarian workers in preventing and responding to violence against women and girls, including in the use of mechanisms to report violence against women and girls;
 (B)conduct appropriate public outreach to make known to the host community the mechanisms to report violence against women and girls; and
 (C)promptly and appropriately respond to reports of violence against women and girls and treat survivors in accordance with best practices regarding confidentiality.
						(b)Emergency response to credible reports of critical or widespread violence against women and girls
 (1)In generalThe Secretary of State, acting through the heads of relevant bureaus and offices of the Department of State, shall—
 (A)identify critical or widespread incidents of violence against women and girls in situations of armed conflict when such incidents occur, through consultation with other Federal departments and agencies, the United Nations, international organizations, and nongovernmental organizations;
 (B)determine emergency response measures not later than 45 days after such identification; and (C)brief Congress, upon request, on the implementation of such emergency response measures and outcomes not later than 90 days after such determination.
 (2)ContentThe emergency measures developed under paragraph (1) shall include a description of bilateral diplomatic efforts with—
 (A)the government of the country in which the violence is occurring; (B)governments in the region in which the violence is occurring; and
 (C)other donor governments. 